NO. 12-03-00093-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ARTHUR JAMES LANE,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Arthur Lane ("Appellant") appeals his conviction for possession of between four and two
hundred grams of cocaine, for which he was sentenced to imprisonment for twenty-five years and
fined five thousand dollars.  Appellant's counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396,18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
Background
	Appellant was charged by indictment with possession of between four and two hundred
grams of cocaine, a second degree felony. (1)  The indictment also contained an enhancement paragraph
alleging a final felony conviction for attempted murder.  Appellant pleaded guilty and stipulated to
the evidence supporting the allegations in the indictment.  Appellant waived his right to a jury trial,
but did not waive his right to appeal.  The trial court sentenced Appellant to imprisonment for
twenty-five years and fined Appellant five thousand dollars.  This appeal followed. 



Analysis Pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396,18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Appellant's counsel states that he has diligently reviewed the appellate record and is of the opinion
that the record reflects no reversible error and that there is no error upon which an appeal can be
predicated.  He further relates that he is well acquainted with the facts in this case.  In compliance
with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant's
brief presents a chronological summation of the procedural history of the case, and further states that
Appellant's counsel is unable to raise any arguable issues for appeal. (2)  We have likewise reviewed
the record for reversible error and have found none.

Conclusion
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with our
consideration of this matter.  Having done so and finding no reversible error, Appellant's counsel's
motion for leave to withdraw is hereby granted and the trial court's judgment is affirmed.

Opinion delivered January 21, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.














(DO NOT PUBLISH)
1.  See Tex. Health & Safety Code Ann. §§ 481.115(d); 481.102(3)(d) (Vernon 2003); Tex. Pen. Code §
12.33(a) (Vernon 2003).
2.  Counsel for Appellant certified in his motion to withdraw that he provided Appellant with a copy of this
brief and that Appellant was given time to file his own brief in this cause.  The time for filing such a brief has
expired and we have received no pro se brief.